Name: Commission Regulation (EC) No 1362/95 of 15 June 1995 amending Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the market in dried fodder
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  economic policy;  agricultural policy;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31995R1362Commission Regulation (EC) No 1362/95 of 15 June 1995 amending Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the market in dried fodder Official Journal L 132 , 16/06/1995 P. 0006 - 0007COMMISSION REGULATION (EC) No 1362/95 of 15 June 1995 amending Regulation (EC) No 785/95 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organization of the market in dried fodderTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organization of the market in dried fodder (1), as amended by Regulation (EC) No 684/95 (2), and in particular Article 18 thereof, Whereas Commission Regulation (EC) No 785/95 (3) lays down the detailed rules for paying advances on the aid; whereas as a result of the amendments made to Article 6 of Regulation (EC) No 603/95 in respect of those advances, Article 6 of Regulation (EC) No 785/95 should be adjusted accordingly; Whereas, in view of certain seasonal constraints faced by producers, the time limit for concluding the contracts and the date on which they and the delivery declarations are to be lodged with the competent authorities should be adjusted, while ensuring, however, that the checking system introduced is not weakened thereby; Whereas, with effect from 1 April 1995, Regulation (EC) No 785/95 excludes the products listed in Annex I to Council Regulation (EEC) No 1765/92 (4), as last amended by the Act of Accession of Austria, Finland and Sweden, and their fodder products, with the exception of sweet lupin before flowering, from the aid for processing fodder; whereas before the entry into force of Regulation (EC) No 785/95 certain producers had already concluded contracts with processing enterprises with a view to supplying them with some of those products for processing; whereas those products, obtained from areas that cannot benefit from the aid laid down in Regulation (EEC) No 1765/92 are accordingly ineligible for that aid; whereas it should therefore be accepted that these undertakings can receive the aid for dehydrating the products in question for the 1995/96 marketing year alone; Whereas the measures provided for in this Regulation are in accordance with the opinion of the joint Management Committee for Cereals, Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 785/95 is amended: 1. Article 6 is replaced by the following: 'Article 6 1. The advance payment which is provided for in Article 6 (1) of Regulation (EC) No 603/95 and which is subject to one of the securities provided for in the same paragraph, may be granted to the beneficiary only where the aid application is accompanied by a certificate showing that the corresponding security has been lodged. 2. Member States shall take the necessary measures for checking entitlement to the aid within 90 days from the date the application is lodged. 3. The balance provided for in Article 6 (3) of Regulation (EC) No 603/95 shall be paid, where appropriate, within 60 days of the date on which the Commission publishes the amount of the said balance in the Official Journal of the European Communities.` 2. Article 8 is amended as follows: (a) paragraph 4 is replaced by the following: '4. The contracts and delivery declarations referred to in paragraphs 1, 2 and 3 shall be prepared, in writing, at least two working days before the date of delivery and not later than 14 September following the beginning of the marketing year in question.`; (b) the date '31 August` in the first sentence of paragraph 5 is replaced by '15 September`. 3. The following Article 17a is inserted: 'Article 17a 1. Notwithstanding point 1 of Article 2, and for the 1995/1996 marketing year alone, processing undertakings may apply for the aid provided for in Article 3 of Regulation (EC) No 603/95 for green cereals delivered by producers who: - have cultivated these cereals on land which was not declared in the area aid application with a view to the aid for arable crops provided for in Regulation (EEC) No 1765/92 and, - before the entry into force of Regulation (EC) No 785/95, have carried out sowing or have concluded contracts with the processing undertakings concerned for delivery of the said cereals with a view to their being processed into dried fodder. 2. The competent authorities in the Member States shall adopt all the necessary inspection measures to ensure compliance with paragraph 1.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1995. For the Commission Franz FISCHLER Member of the Commission